department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b05 genin-105251-05 office_of_chief_counsel number info release date uil ---------------------- ------------------------ ------------------------------ dear --------------- this is in response to your date request_for_ruling concerning the federal_income_tax consequences of the transfer of series ee u s savings bonds the bonds to a revocable_trust the bonds are registered in various manners i you as sole owner ii you and your wife as co-owners iii you and your daughter as co- owners and iv you as owner with the bond payable on death pod to your wife we are unable to issue a ruling concerni ng the tax consequences of the transfer of the bonds as the information provided does not indicate the source of the funds used to purchase the various bonds however the following general information is provided in an effort to assist you in general an owner of bonds who uses the cash_method_of_accounting may defer reporting accrued interest on bonds for federal_income_tax purposes until the earlier of the time the owner cashes or disposes of the bonds or they mature if a bond is registered in the names of co-owners the co-owners are responsible for federal_income_tax on the interest on the bond in proportion to the amount each paid for the bond if one co-owner provided all of the funds to buy a bond that co-owner is responsible for tax on all of the interest on the bond irrespective of whether the bond is registered in i his name and that of his wife as co-owners ii his name and that of his child as co-owners or iii his name and that of his wife or child as the beneficiary on his death if the owner of a bond creates a_trust which provides that the trustee shall pay the transferor so much of the income and principal of the trust as he shall request the trust would be treated as owned by the transferor a grantor_trust for federal_income_tax purposes as owner of the trust the transferor would be taxed on the income of the trust if the owner of a bond transfers the bond to a_trust that is treated as a grantor_trust owned by the transferor the transfer does not require the transferor to report all of the previously accrued tax-deferred interest on the bond on his tax_return for the year in genin-105251-05 which the transfer took place the transferor can continue to defer reporting the increase in the value of the bond attributable to the periods both before and after the transfer to the trust until the earlier of the maturity of the bond or the year in which it is disposed of or cashed if a co-owner eg husband who provided all the funds to purchase a bond has the bond reissued solely in the name of the other co-owner eg wife or child of the co- owner or a grantor_trust for the wife or daughter the re-issuance would be considered a disposition of the co-owner’s husband’s interest in the bond as a result of the disposition the husband would be required to include all the interest that accrued on the bond prior to re-issuance in his gross_income for the taxable_year in which the bond was reissued in circumstances where a husband provided all of the funds to purchase a bond which is registered with the husband and wife as co-owners the transfer re-issuance of the bond to the husband’s revocable_trust will not cause the deferred interest on the bond to be reported to the internal_revenue_service if form pd f e request to reissue united_states_savings_bonds to a personal trust is completed correctly sec_5 of form pd f e captioned tax_liability statement must be completed by checking the box immediately after the letter a below the words for federal_income_tax purposes in bold type by checking that box the co-owner who provided all the funds to purchase the bond certifies that he will be treated as owner of the trust to which the bond will be reissued as grantor and owner of the trust he will be responsible for reporting all the deferred interest on the bond when it matures or is cashed by the trust if a husband and wife are registered as co-owners of a bond and each contributed a portion of the purchase_price of the bond the transfer re-issuance of the bond to one spouse’s revocable_trust will be treated as a disposition of the other spouse’s ownership_interest in the bond causing that spouse to report all of the previously unreported accrued interest attributable to that portion of the bond the transfer re-issuance will not cause the previously unreported interest attributable to the portion of the bond owned by the spouse who is treated as the owner of the revocable_trust to be included in gross_income in the year of the transfer re-issuance that interest as well as all of the interest that accrues after the bond is transferred re- issued to the trust will be reportable by the owner of the trust when the bond is cashed prior to maturity re-issued in certain circumstances or matures this letter has called your attention to certain tax consequences regarding the transfer of bonds it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions please contact --------------------f this office at we hope that this information proves helpful we have enclosed a copy of form pd f e and pages and of irs publication investment_income providing tax information on bonds genin-105251-05 -we regret that we are unable to issue a ruling in this particular situation however sec_15 e of revproc_2005_1 2005_1_irb_1 provides that a refund of the user_fee is permitted if a letter_ruling is not issued and taking into account all the facts and circumstances including the service’s resources devoted to the request the responsible associate chief_counsel in his sole discretion decides a refund is appropriate we believe that a refund of the user_fee is appropriate in this case and will recommend to the responsible associate chief_counsel that the user_fee be refunded to you sincerely roy a hirschhorn assistant branch chief branch income_tax accounting enclosures form pd f e pages and of irs pub
